Citation Nr: 1643174	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-35 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (claimed as respiratory condition). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities. 

3.  Entitlement to an initial evaluation in excess of 30 percent for depression disability. 

4.  Entitlement to an evaluation in excess of 30 percent for left ventricular hypertrophy disability. 

5.  Entitlement to an evaluation in excess of 20 percent for hypertension disability. 

6.  Entitlement to a total disability rating due to individual employability (TDIU). 


REPRESENTATION

Veteran is represented by:	Mr. Eric Gang, Attorney at Law 


ATTORNEY FOR THE BOARD

J. Murray, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1992 to November 1992, from December 2003 to March 2005, and from February 2008 to March 2009. 

These matters come before the Board of Veterans' Appeals on appeal from a December 2011 and a September 2012 rating decisions by the Department of Veterans Affairs, Regional Office, located in San Juan, the Commonwealth of Puerto Rico (RO). 

In the December 2011 rating decision, the RO awarded service connection for depression and assigned a 30 percent evaluation, effective from September 2, 2010.   Also, the RO denied increased evaluations for left ventricular hypertrophy and hypertension disabilities, as well as reopened a previously denied claim for respiratory condition, but confirmed and continued the denial of the underlying claim, now identified as obstructive sleep apnea.  In the September 2012 rating decision, the RO denied the claims for entitlement service connection for erectile dysfunction and entitlement to TDIU. 

The Board notes that in at the time of a March 2007 rating decision, when the RO previously denied the Veteran's claim for service connection for respiratory condition,  a complete set of the Veteran's service treatment records from his second period of active duty (December 2003 to March 2005) were not available.  Subsequently, additional service treatment records from this period of service were received in 2014.  As these records are pertinent to the claim, the March 2007 rating decision will be reconsidered based on the evidence received.  38 C.F.R. § 3.156(c) (2015).  The issue has been re-characterized as shown on the first page. 

The issues of entitlement to service connection for erectile dysfunction, and entitlement to increased evaluations for depression, left ventricular hypertrophy, and hypertension disabilities, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence demonstrates that the Veteran's current obstructive sleep apnea was likely incurred during his active service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duty to notify and assist the claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for obstructive sleep apnea, which is not prejudicial to him, and no further discussion of VA's duty to notify and assist is needed.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred obstructive sleep apnea during active service or, alternatively, his current obstructive sleep apnea is related to active service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014), 38 C.F.R. § 3.303 (2015).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran asserts that he has a current disorder manifested by difficulty breathing and choking sensation at night, loud snoring, and daytime fatigue as related to his active service.  The Veteran feels that his current problems are a result of his exposure to environmental hazards during deployments to Southwest Asia.  He reports that he first experienced these problems during his active service and he has continued to experience similar problems since then. 

Medical records establish that the Veteran has a current diagnosis of obstructive sleep apnea.  This diagnosis was rendered in part based on the Veteran's complaints of difficulty breathing and choking sensation at night, loud snoring, and daytime fatigue during an August 2011 VA general medical examination, and the diagnosis was subsequently confirmed by a November 2011 VA sleep study.  

There is also lay and medical evidence of in-service complaints of sleeping problems.  A review of the Veteran's service treatment records from his second and third periods of service show complaints of sleep disorder manifested by problems sleeping and feeling tired after sleeping.  See February 2005 post-deployment health assessment report, February 2006 medical history report, and December 2008 and February 2010 post-deployment health assessment reports.  The Veteran has also reported that he has experienced symptoms of nighttime difficulty breathing, choking sensation, and loud snoring, as well as daytime symptoms of fatigue during his active service and since then.  See August 2011 VA examination report.  

Moreover, there is persuasive medical evidence that the Veteran's current obstructive sleep apnea disorder is related to his active service.  In this regard, the 2011 VA examiner found that the Veteran's reported symptoms, which were similar to those he reported he first experienced in service as well as demonstrated in his service treatment records, supported the current the diagnosis of obstructive sleep apnea.  See November 2011 addendum to the August 2011 VA examination report.  A diagnosis based on the Veteran's description of symptoms first manifested in service is sufficient evidence to establish a link between the current diagnosed disorder and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board acknowledges the VA examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea was related to his deployments to Southwest Asia because the medical evidence failed to support a link between sleep apnea and exposure to environmental hazards.  However, the VA examiner failed to discuss the Veteran's in-service complaints of sleep disorder manifested by symptoms of sleeping problems and feeling tired after sleeping. 

Resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the record evidence sufficiently supports a causal relationship between the Veteran's active service and his subsequent diagnosis of obstructive sleep apnea.  Accordingly, the criteria for establishing service connection on a direct basis for obstructive sleep apnea have been met.


ORDER

Entitlement to service connection for obstructive sleep apnea is granted. 


REMAND

The Veteran seeks entitlement to service connection for erectile dysfunction, entitlement increased evaluations for depression, left ventricular hypertrophy, and hypertension disabilities, and entitlement to TDIU.  Based on a review of the claims folder, additional development is needed prior to adjudication of the claims. 

Initially, the record shows that the Veteran has reported that he now receives disability benefits from Social Security Administration (SSA), in part, due to his service-connected disabilities.   See September 2014 substantive appeal, VA Form-9.  VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, on remand, attempt should be made to obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran has also asserted that his disabilities have worsened.  See September 2014 substantive appeal.  In addition, the Veteran has submitted records from the Vet Center that indicate that his mental health symptoms have worsened to where he was hospitalized in 2014 at Pan Americano Hospital for depression and suicidal ideation.  Given the Veteran's lay reports as well as the passage of time since the last VA examination, the Board is of the opinion that new VA examinations are warranted to assess the current severity of the Veteran's depression, left ventricular hypertrophy and hypertension disabilities. 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Accordingly, in order to accurately assess the severity of the Veteran's service-connected disabilities, he should be afforded new and contemporaneous VA examinations.  See 38 U.S.C.A. § 5103A (d).

Also, on remand, attempts should be made to obtain outstanding records of pertinent VA and private treatment, to include the private mental health treatment from the Veteran's 2014 hospitalization.  

In addition, the Veteran has asserted that he is no longer able to work because of the severity of his service-connected psychiatric disorder, and thereby making his claim for entitlement TDIU part and parcel of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of TDIU is inextricably intertwined with increased rating claims on appeal, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

With respect to the claim for service connection for erectile dysfunction, the record shows that the Veteran submitted a timely notice of disagreement to the RO's September 2012 denial of his claim.  He has not yet been issued a statement of the case (SOC), and a remand to the RO is necessary in order for the RO to issue a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a Statement of the Case as to the issue of entitlement to service connection for erectile dysfunction.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).

2. Request the Veteran to submit the necessary authorization (VA Form 4142) for release of any pertinent outstanding private medical records to the VA.  In particular, the Veteran should be asked to submit the necessary documentation to obtain his records from Pan Americano Hospital.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file. In addition, the Veteran and his representative should be informed of any such problem.

3. Obtain the Veteran's VA treatment records dated from August 2012 forward.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

4. Contact the Social Security Administration (SSA) and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records. A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.
 
5. Schedule the Veteran for VA examinations with the appropriate specialist to evaluate the severity of his service-connected depression, left ventricular hypertrophy, and hypertension disabilities.  In each examination report, the examiner should note the current severity and manifestations, to include the impact of the disability on his daily life and ability to maintain employment.

6. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for an increased rating for a low back disorder. If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond. Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


